DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brasseur (US PgPub #2003/0141413) in view of Brunaux (US PgPub #2015/0069180).
For Claims 1, 13, and 14, figures 2A-B of Brasseur ‘413 disclose a vehicle comprising: a passenger cabin having a plurality of seats and a cabin segment comprising a first lateral segment module having a first main extension axis; a second lateral segment module having a second main extension axis; and an aisle arranged in the cabin segment; wherein the first main extension axis and the second main extension axis run parallel to each other; wherein the first lateral segment module and the second lateral segment module are distanced from each other in a direction perpendicular to the main extension axes and enclose the aisle, which runs parallel to the main extension axes; wherein at least one of the first lateral segment module and the second module comprise a lavatory, which is accessible through a lavatory opening positioned outside the aisle; and wherein the first lateral segment module comprises at least one receiving space (G) to receive serving trolleys, wherein the at least one receiving space comprises a receiving opening which is facing into the aisle.  While Brasseur ‘413 is silent about the first and second lateral segment modules being asymmetric relative to one another, figures 1-6 of Brunaux ‘180 teaches that it is well known in the art to have first and second lateral segment modules that are asymmetric in order to allow for different modules that provide different needed or wanted structures on the aircraft such as storage, lavatories, sleeping arrangements, etc.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brasseur ‘413 with the different modules of Brunaux ‘180 in order to provide a variety of different modules with different working functions.
For Claim 2, figures 2A-B of Brasseur ‘413 disclose that the at least one receiving space is configured to receive serving trolleys, which are arranged transverse to the first main extension axis and are staggered parallel to the first main extension axis.
For Claim 3, figures 2A-B of Brasseur ‘413 disclose at least one of the lateral segment modules comprise a first compartment, which is closed at a side facing aisle, and wherein the first compartment comprises an access opening arranged parallel to the main extension axes.
For Claim 5, figures 2A-B of Brasseur ‘413 disclose that at least one of the lateral segment modules comprises at least one second compartment having an access opening, which runs perpendicular to the main extension axes.
For Claim 9, figures 2A-B of Brasseur ‘413 disclose that each of the lateral segment modules comprises a front, which directly connects to a door region of the vehicle.
For Claim 10, figures 2A-B of Brasseur ‘413 disclose that the at least one lateral segment module comprises a holding device, which is positioned exterior to the aisle and exterior to the receiving space, for temporary holding a serving trolley.
For Claim 15, figures 2A-B of Brasseur ‘413 disclose that the vehicle is an aircraft, and wherein the cabin segment is arranged at a rear end of the passenger cabin, which is pressurizable and which comprises a pressure bulkhead at the rear end.

Claims 4, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brasseur (US PgPub #2003/0141413) in view of Brunaux (US PgPub #2015/0069180) as applied to claims 1 and 3 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claim 4, while Brasseur ‘413 is silent about the first compartment being configured to receive a kitchen appliance, the AAPA teaches that it is well known in the art to have kitchen appliances in a galley section.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brasseur ‘413 with the ability to receive an electrical kitchen appliance as taught by AAPA in order to provide coffee, keep things cool, or warm up food.
For Claims 6-8, while Brasseur ‘413 is silent about a third segment that is facing away from the lavatory having a working surface and having working services that are movable and in the same plane and a holding frame that is swivable.  However, the AAPA teaches that it is well known in the art to have a third module at the back end of an aisle and having working surfaces that are even to each other to allow for easy movement between them and to have the surfaces being rotatable about a hinge to be out of the way when needed and a holding frame that is movable to allow for movement to be able to more easily move galley carts in and out.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to have a U-shaped galley area with different working surfaces that are aligned and our moveable to get out of the way and holding frames that are also moveable to allow for carts to be more easily moved in and out of the area.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brasseur ‘413 with the claimed structural members as taught by AAPA as they are well known in the galley art.
For Claim 11, while Brasseur ‘413 discloses a door to open and close a lavatory opening it is silent about a vehicle attendant seat arranged on the door.  However, the AAPA teaches that it is well known in the art to have an attendant seat on a lavatory door.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brasseur ‘413 with a seat on the lavatory door as is well known in the art as taught by AAPA in order to optimize the space of the aircraft.
For Claim 12, while Brasseur ‘413 is silent about an attendant seat on a fixed wall facing away from the aisle, the AAPA teaches that it is well known in the art to have attendant seats on walls of a cabin segment.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brasseur ‘413 with a seat on a wall as taught by AAPA in order to provide a seating area for an attendant in an area that is not being used in normal operation, thus optimizing the space of the aircraft.

Response to Arguments
Applicant’s arguments, see page 6, filed 1/27/2021, with respect to the rejection(s) of claim(s) 1, 13, and 14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brunaux ‘180.

The Applicant has not argued the Official Notice of claims 4, 6-8, 11, and 12.  Per MPEP 2144.03 this is now taken to be Applicant Admitted Prior Art (AAPA).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/25/2021